 



Exhibit 10.1

         
(M & I BANK LOGO) [c03706c0370600.gif]
       
 
      M&I Marshall & Ilsley Bank
 
      770 North Water Street
 
      Milwaukee, WI 53202-3509
 
      414765-7700
 
      mibank.com

March 24, 2006
Mr. Daniel R. Kadolph
Senior Vice President & CFO
Midwest Banc Holdings, Inc.
501 W. North Avenue
Melrose Park, IL60160
Dear Mr. Kadolph:
     This Letter Agreement (the “Agreement”) is made and entered into as of this
24th day of March, 2006, by and between Midwest Banc Holdings, Inc. (the
“Customer”) and M&I Marshall & Ilsley Bank (the “Lender”).
     Customer covenants that so long as any obligation is owed to Lender or
Lender has any outstanding commitment to lend to Customer, under the terms and
conditions of any promissory note from Customer to Lender under the Revolving
Loan(s), in the aggregate principal amount of $50,000,000.00 (the “Revolving
Credit Limit”) dated March 24, 2006, or under any note(s) evidencing a loan,
(the “Note(s)”) and all extensions, renewals or modifications of the Note(s):

  1.   Lender shall have received the following security documents (the
“Security Documents”) in form and substance satisfactory to Lender:

  (i)   Promissory Note(s);     (ii)   Commercial Pledge Agreement;     (iii)  
Agreement to Deliver Collateral (100% of Midwest Bank and Trust Company stock);
and     (iv)   Irrevocable Stock or Bond Power.

  2.   Customer shall furnish to Lender, as soon as available, such financing
information respecting Customer as Lender from time to time requests, and
without request furnish to Lender:

(i) Within 120 days after the end of each fiscal year of Customer, a balance
sheet of Customer as of the close of such fiscal year and related statements of
income and retained earnings and cash flow for such year all in reasonable
detail and satisfactory in scope to Lender, prepared in accordance with
generally accepted accounting principles applied on a consistent basis, audited
by an independent certified public accountant, selected by Customer and
acceptable to Lender.

 



--------------------------------------------------------------------------------



 



(ii) Within 45 days after the end of each third month, a balance sheet of
Customer as of the end of such third month and related statements of income and
retained earnings and cash flow for the period from the beginning of the fiscal
year to the end of such third month, prepared in accordance with generally
accepted accounting principles applied on a consistent basis, certified, subject
to normal year-end adjustments, by a financial representative of Customer.
(iii) Copies of all quarterly Federal Financial Institution Examination Council
Form 031 (“Call Reports”) required by Midwest Bank and Trust Company (the
“Bank”) no later than the due date required by these agencies prepared in
accordance with agency requirements, certified, by the financial representatives
of Bank now owned or hereafter acquired.

  3.   Customer shall timely perform and observe the following financial
covenant(s), all calculated in accordance with generally accepted accounting
principles applied on a consistent basis:

(i) Bank shall maintain at all times a ratio of Non-performing Loans to Total
Loans of not greater than 2.00%, tested quarterly. “Non-performing Loans” means
loans outstanding which are not accruing interest, have been classified as
renegotiated pursuant to guidelines established by the Federal Financial
Institutions Examination council or are 90 days or more past due in the payment
of principal or interest. “Total Loans” means the sum of loans and direct lease
financings, net of unearned income by Bank.
(ii) Bank must report a quarterly profit starting in 2006, tested quarterly,
excluding charges related to acquisitions.
(iii) Bank must remain well capitalized.

  4.   Customer shall not merge into or consolidate with any other business
enterprise or another business enterprise merges into the Customer, without
prior written consent of Lender, for the purpose of acquisitions must be
approved by Lender following the announcement of a definitive agreement.     5.
  An event of default will occur if either the Customer or Bank becomes subject
to an adverse regulatory action (including a Memorandum of Understanding or
Cease & Desist order). An event of default (including a Memorandum of
Understanding which limits in anyway the ability of the bank to pay dividends to
the holding company, a written agreement or Cease & Desist order).     6.   Use
of the Revolving Loan for the purpose of acquisitions must be approved by Lender
following the announcement of a definitive agreement.     7.   The Revolving
Loan is due on the sale of Bank or Customer.

 



--------------------------------------------------------------------------------



 



  8.   In the event of a change in executive management provide Lender with
acceptable succession plan within 90 days.     9.   Other Customer debt greater
than $2,000,000 is prohibited; this excludes trust preferred, approval will not
be unreasonably withheld.

     A breach of any term or condition in this Agreement shall constitute an
additional event of default under the Note(s) and Lender may, at its option,
declare the Note(s) due and payable, and may pursue all remedies available to it
with regard to the Note(s). The undersigned shall reimburse Lender for all
expenses incurred by it in protecting or enforcing its rights under this
Note(s), including without limitation, costs of administration of the Note(s)
and costs of collection before and after judgment, including reasonable
attorney’s fees and legal expenses. There will be a 10 day cure period for
payment defaults and a 30 day cure period for covenant defaults.
     In the case of any ambiguity or conflict between this Agreement, any note
evidencing a Loan, or any Security Document, this Agreement will govern.
     Please confirm your acknowledgment and acceptance of the terms and
conditions of this Agreement by signing and dating below.

                  Very truly yours,       Very truly yours,
 
               
By:
  /s/ John J. Kadlac        By:   /s/ Gregg R. Weyer 
 
                    John J. Kadlac, Vice President   Gregg R. Weyer, Vice
President
 
                Accepted and Agreed: March 24, 2006        
 
                Midwest Banc Holdings, Inc.        
 
               
By:
  /s/ Daniel R. Kadolph             
 
                Daniel R. Kadolph, Senior Vice President &CFO        

 



--------------------------------------------------------------------------------



 



(BAR CODE) [c03706c0370602.gif]
CORPORATE RESOLUTION TO BORROW / GRANT COLLATERAL / SUBORDINATE DEBT

                                  Principal   Loan Date   Maturity   Loan No  
Call / Coll   Account   Officer   Initials
$50,000,000.00
  03-24-2006   03-23-2007   37956985-10000   U100 / PO         06564      

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been due to text length limitations.

             
 
      Lender:   M&I Marshall & Ilsley Bank
Corporation:
  Midwest Banc Holdings, Inc.       Correspondent Banking
 
  501 W North Avenue       770 N. Water Street
 
  Melrose Park, IL 60160       Milwaukee, Wl 53202
 
             

I, THE UNDERSIGNED, DO HEREBY CERTIFY THAT:
THE CORPORATION’S EXISTENCE. The complete and correct name of the Corporation is
Midwest Banc Holdings, Inc. (“Corporation”). The Corporation is a corporation
for profit which is, and at all times shall be, duly organized, validly
existing, and in good standing under and by virtue of the laws of the State of
Delaware. The Corporation is duly authorized to transact business in all other
states in which the Corporation is doing business, having obtained all necessary
filings, governmental licenses and approvals for each state in which the
Corporation is doing business. Specifically, the Corporation is, and at all
times shall be, duly qualified as a foreign corporation in all states in which
the failure to so qualify would have a material adverse effect on its business
or financial condition. The Corporation has the full power and authority to own
its properties and to transact the business in which it is presently engaged or
presently proposes to engage. The Corporation maintains an office at 501 W North
Avenue, Melrose Park, IL 60160. Unless the Corporation has designated otherwise
in writing, the principal office is the office at which the Corporation keeps
its books and records. The Corporation will notify Lender prior to any change in
the location of The Corporation’s state of organization or any change in The
Corporation’s name. The Corporation shall do all things necessary to preserve
and to keep in full force and effect its existence, rights and privileges, and
shall comply with all regulations, rules, ordinances, statutes, orders and
decrees of any governmental or quasi-governmental authority or court applicable
to the Corporation and The Corporation’s business activities.
RESOLUTIONS ADOPTED. At a meeting of the Directors of the Corporation, or if the
Corporation is a close corporation having no Board of Directors then at a
meeting of the Corporation’s shareholders, duly called and held on February 28,
2006, at which a quorum was present and voting, or by other duly authorized
action in lieu of a meeting, the resolutions set forth in this Resolution were
adopted.
OFFICERS. The following named persons are officers of Midwest Banc Holdings,
Inc.:

              NAMES   TITLES   AUTHORIZED   ACTUAL SIGNATURES
Daniel R. Kadolph
  Senior VP/CFO   Y   X  /s/ Daniel R. Kadolph (Seal)
 
           
James J. Giancola
  President & CEO   Y   X  /s/ James J. Giancola  (Seal)

ACTIONS AUTHORIZED. Any one (1) of the authorized persons listed above may enter
into any agreements of any nature with Lender, and those agreements will bind
the Corporation. Specifically, but without limitation, any one (1) of such
authorized persons are authorized, empowered, and directed to do the following
for and on behalf of the Corporation:
Borrow Money. To borrow, as a cosigner or otherwise, from time to time from
Lender, on such terms as may be agreed upon between the Corporation and Lender,
such sum or sums of money as in their judgment should be borrowed, without
limitation.
Execute Notes. To execute and deliver to Lender the promissory note or notes, or
other evidence of the Corporation’s credit accommodations, on Lender’s forms, at
such rates of interest and on such terms as may be agreed upon, evidencing the
sums of money so borrowed or any of the Corporation’s indebtedness to Lender,
and also to execute and deliver to Lender one or more renewals, extensions,
modifications, refinancing, consolidations, or substitutions for one or more of
the notes, any portion of the notes, or any other evidence of credit
accommodations.
Grant Security. To mortgage, pledge, transfer, endorse, hypothecate, or
otherwise encumber and deliver to Lender any property now or hereafter belonging
to the Corporation or in which the Corporation now or hereafter may have an
interest, including without limitation all of the Corporation’s real property
and all of the Corporation’s personal property (tangible or intangible), as
security for the payment of any loans or credit accommodations so obtained, any
promissory notes so executed (including any amendments to or modifications,
renewals, and extensions of such promissory notes), or any other or further
indebtedness of the Corporation to Lender at any time owing, however the same
may be evidenced. Such property may be mortgaged, pledged, transferred,
endorsed, hypothecated or encumbered at the time such loans are obtained or such
indebtedness is incurred, or at any other time or times, and may be either in
addition to or in lieu of any property theretofore mortgaged, pledged,
transferred, endorsed, hypothecated or encumbered.
Execute Security Documents. To execute and deliver to Lender the forms of
mortgage, deed of trust, pledge agreement, hypothecation agreement, and other
security agreements and financing statements which Lender may require and which
shall evidence the terms and conditions under and pursuant to which such liens
and encumbrances, or any of them, are given; and also to execute and deliver to
Lender any other written instruments, any chattel paper, or any other
collateral, of any kind or nature, which Lender may deem necessary or proper in
connection with or pertaining to the giving of the liens and encumbrances.
Notwithstanding the foregoing, any one of the above authorized persons may
execute, deliver, or record financing statements.
Subordination. To subordinate, in all respects, any and all present and future
indebtedness, obligations, liabilities, claims, rights, and demands of any kind
which may be owed, now or hereafter, from any person or entity to the
Corporation to all present and future indebtedness, obligations, liabilities,
claims, rights, and demands of any kind which may be owed, now or hereafter,
from such person or entity to Lender (“Subordinated Indebtedness”), together
with subordination by the Corporation of any and all security interests of any
kind, whether now existing or hereafter acquired, securing payment or
performance of the Subordinated Indebtedness; all on such subordination terms as
may be agreed upon between the Corporation’s Officers and Lender and in such
amounts as in their judgment should be subordinated.
Negotiate Items. To draw, endorse, and discount with Lender all drafts, trade
acceptances, promissory notes, or other evidences of indebtedness payable to or
belonging to the Corporation or in which the Corporation may have an interest,
and either to receive cash for the

 



--------------------------------------------------------------------------------



 



CORPORATE RESOLUTION TO BORROW / GRANT COLLATERAL / SUBORDINATE DEBT

Loan No: 37956985-10000   (Continued)   Page 2

 
same or to cause such proceeds to be credited to the Corporation’s account with
Lender, or to cause such other disposition of the proceeds derived there from as
they may deem advisable.
Further Acts. In the case of lines of credit, to designate additional or
alternate individuals as being authorized to request advances under such lines,
and in all cases, to do and perform such other acts and things, to pay any and
all fees and costs, and to execute and deliver such other documents and
agreements, including agreements waiving the right to a trial by jury, as the
officers may in their discretion deem reasonably necessary or proper in order to
carry into effect the provisions of this Resolution.
ASSUMED BUSINESS NAMES. The Corporation has filed or recorded all documents or
filings required by law relating to all assumed business names used by the
Corporation. Excluding the name of the Corporation, the following is a complete
list of all assumed business names under which the Corporation does business:
None.
NOTICES TO LENDER. The Corporation will promptly notify Lender in writing at
Lender’s address shown above (or such other addresses as Lender may designate
from time to time) prior to any (A) change in the Corporation’s name; (B) change
in the Corporation’s assumed business name(s); (C) change in the management of
the Corporation; (D) change in the authorized signer(s); (E) change in the
Corporation’s principal office address; (F) change in the Corporation’s state of
organization; (G) conversion of the Corporation to a new or different type of
business entity; or (H) change in any other aspect of the Corporation that
directly or indirectly relates to any agreements between the Corporation and
Lender. No change in the Corporation’s name or state of organization will take
effect until after Lender has received notice.
CERTIFICATION CONCERNING OFFICERS AND RESOLUTIONS. The officers named above are
duly elected, appointed, or employed by or for the Corporation, as the case may
be, and occupy the positions set opposite their respective names. This
Resolution now stands of record on the books of the Corporation, is in full
force and effect, and has not been modified or revoked in any manner whatsoever.
NO CORPORATE SEAL. The Corporation has no corporate seal, and therefore, no seal
is affixed to this Resolution.
CONTINUING VALIDITY. Any and all acts authorized pursuant to this Resolution and
performed prior to the passage of this Resolution are hereby ratified and
approved. This Resolution shall be continuing, shall remain in full force and
effect and Lender may rely on it until written notice of its revocation shall
have been delivered to and received by Lender at Lender’s address shown above
(or such addresses as Lender may designate from time to time). Any such notice
shall not affect any of the Corporation’s agreements or commitments in effect at
the time notice is given.
IN TESTIMONY WHEREOF, I have hereunto set my hand and attest that the signatures
set opposite the names listed above are their genuine signatures.
I have read all the provisions of this Resolution, and I personally and on
behalf of the Corporation certify that all statements and representations made
in this Resolution are true and correct. This Corporate Resolution to Borrow /
Grant Collateral / Subordinate Debt is dated February 28, 2006.
THIS RESOLUTION IS GIVEN UNDER SEAL AND IT IS INTENDED THAT THIS RESOLUTION IS
AND SHALL CONSTITUTE AND HAVE THE EFFECT OF A SEALED INSTRUMENT ACCORDING TO
LAW.

                  CERTIFIED TO AND ATTESTED BY:      
 
  X   /s/ Daniel R. Kadolph   (Seal)
 
           
 
      Daniel R. Kadolph, Senior VP/CFO of Midwest    
 
      Banc Holdings, Inc.    

NOTE: If the officers signing this Resolution are designated by the foregoing
document as one of the officers authorized to act on the Corporation’s behalf,
it is advisable to have this Resolution signed by at least one non-authorized
officer of the Corporation.
 
LASER PRO Lending, Ver. 5.30.10.001 Copr. Harland Financial Solutions, Inc.
1997, 2006. All Rights Reserved. DE/WI L:\LPL\CFI\LPL\C10.FC TR-32464 PR-5

 



--------------------------------------------------------------------------------



 



*000037956985-10000095503242006*
PROMISSORY NOTE

                                  Principal   Loan Date   Maturity   Loan No  
Call / Coll   Account   Officer   Initials
$50,000,000.00
  03-24-2006   03-23-2007   37956985-10000   U100/PO         06564      

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

             
Borrower:
  Midwest Banc Holdings, Inc.   Lender:   M&l Marshall & Ilsley Bank
 
  501 W North Avenue       Correspondent Banking
 
  Melrose Park, IL 60160       770 N. Water Street
 
          Milwaukee, Wl 53202

Principal Amount: $50,000,000.00   Initial Rate: 6.090%   Date of Note:
March 24, 2006

PROMISE TO PAY. Midwest Banc Holdings, Inc. (“Borrower”) promises to pay to M&I
Marshall & Ilsley Bank (“Lender”), or order, in lawful money of the United
States of America, the principal amount of Fifty Million & 00/100 Dollars
($50,000,000.00) or so much as may be outstanding, together with interest on the
unpaid outstanding principal balance of each advance. Interest shall be
calculated from the date of each advance until repayment of each advance.
PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on March 23, 2007. In addition, Borrower will
pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning April 24, 2006, with all subsequent interest payments to
be due on the same day of each month after that. Unless otherwise agreed or
required by applicable law, payments will be applied to accrued interest, credit
life premiums, principal, late charges, and escrow. The annual interest rate for
this Note is computed on a 365/360 basis; that is, by applying the ratio of the
annual interest rate over a year of 360 days, multiplied by the outstanding
principal balance, multiplied by the actual number of days the principal balance
is outstanding. Borrower will pay Lender at Lender’s address shown above or at
such other place as Lender may designate in writing.
VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an independent index which is the British
Bankers Association (BBA) LIBOR and reported by a major news service selected by
Lender (such as Reuters, Bloomberg or Moneyline Telerate). If BBA LIBOR for the
one month period is not provided or reported on the first day of a month
because, for example, it is a weekend or holiday or for another reason, the One
Month LIBOR Rate shall be established as of the preceding day on which a BBA
LIBOR rate is provided for the one month period and reported by the selected
news service (the “Index”). The Index is not necessarily the lowest rate charged
by Lender on its loans. If the Index becomes unavailable during the term of this
loan, Lender may designate a substitute index after notice to Borrower. Lender
will tell Borrower the current Index rate upon Borrower’s request. The interest
rate change will not occur more often than each first day of each calendar
month. Borrower understands that Lender may make loans based on other rates as
well. The Index currently is 4.640% per annum. The interest rate to be applied
to the unpaid principal balance of this Note will be at a rate of
1.450 percentage points over the Index, resulting in an initial rate of 6.090%
per annum. NOTICE: Under no circumstances will the interest rate on this Note be
more than the maximum rate allowed by applicable law.
PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower’s obligation to continue to make payments
of accrued unpaid interest. Rather, early payments will reduce the principal
balance due. Borrower agrees not to send Lender payments marked “paid in full”,
“without recourse”, or similar language. If Borrower sends such a payment,
Lender may accept it without losing any of Lender’s rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender. All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes “payment in full”
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to: M&I
Marshall & Ilsley Bank, P.O. 3114 Milwaukee, Wl 53201-3114.
LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment.
INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, Lender, at its option, may, if permitted under applicable law,
increase the variable interest rate on this Note to 3.450 percentage points over
the Index. The interest rate will not exceed the maximum rate permitted by
applicable law.
DEFAULT. Each of the following shall constitute an event of default (“Event of
Default”) under this Note:
Payment Default. Borrower fails to make any payment when due under this Note.
Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower’s property or Borrower’s ability to repay this
Note or perform Borrower’s obligations under this Note or any of the related
documents.
False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
Insolvency. The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 



--------------------------------------------------------------------------------



 



Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.
Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note. In the event of a
death, Lender, at its option, may, but shall not be required to, permit the
guarantor’s estate to assume unconditionally the obligations arising under the
guaranty in a manner satisfactory to Lender, and, in doing so, cure any Event of
Default.
Change In Ownership. Any change in ownership of fifty percent (50%) or more of
the common stock of Borrower.
Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.
Insecurity. Lender in good faith believes itself insecure.
LENDER’S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance on this Note and all accrued unpaid interest immediately due, and then
Borrower will pay that amount.
ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender’s attorneys’ fees
and Lender’s legal expenses, whether or not there is a lawsuit, including
attorneys’ fees, expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals. If not
prohibited by applicable law, Borrower also will pay any court costs, in
addition to all other sums provided by law.
JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.
GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Wisconsin without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of Wisconsin.
CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender’s request to
submit to the jurisdiction of the courts of Milwaukee County, State of
Wisconsin.
DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $15.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.
RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts, and, at Lender’s option, to
administratively freeze all such accounts to allow Lender to protect Lender’s
charge and setoff rights provided in this paragraph.
LINE OF CREDIT. This Note evidences a revolving line of credit. Advances under
this Note, as well as directions for payment from Borrower’s accounts, may be
requested orally or in writing by Borrower or by an authorized person. Lender
may, but need not, require that all oral requests be confirmed in writing.
Borrower agrees to be liable for all sums either: (A) advanced in accordance
with the instructions of an authorized person or (B) credited to any of
Borrower’s accounts with Lender. The unpaid principal balance owing on this Note
at any time may be evidenced by endorsements on this Note or by Lender’s
internal records, including daily computer print-outs. Lender will have no
obligation to advance funds under this Note if: (A) Borrower or any guarantor is
in default under the terms of this Note or any agreement that Borrower or any
guarantor has with Lender, including any agreement made in connection with the
signing of this Note; (B) Borrower or any guarantor ceases doing business or is
insolvent; (C) any guarantor seeks, claims or otherwise attempts to limit,
modify or revoke such guarantor’s guarantee of this Note or any other loan with
Lender; (D) Borrower has applied funds provided pursuant to this Note for
purposes other than those authorized by Lender; or (E) Lender in good faith
believes itself insecure.
GRID PRICING. An exhibit, titled “Pricing Grid,” is attached to this Note and by
this reference is made a part of this Note just as if all the provisions, terms
and conditions of the Exhibit had been fully set forth in this Note.
SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.
GENERAL PROVISIONS. This Note benefits Lender and its successors and assigns,
and binds Borrower and Borrower’s heirs, successors, assigns, and
representatives. If any part of this Note cannot be enforced, this fact will not
affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender’s security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Note are joint and several.
PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

 



--------------------------------------------------------------------------------



 



BORROWER:
MIDWEST BANC HOLDINGS, INC.
By:   /s/ Daniel R. Kadolph           
Daniel R. Kadolph, Senior VP/CFO of Midwest Banc Holdings, Inc.
LASER PRO Lending, Ver. 5.30.10.001 Copr. Harland Financial Solutions, Inc.
1997, 2006. All Rights Reserved -Wl L:\LPL\CFI\LPL\D20.FC TR-32464 PR-5(M)

 



--------------------------------------------------------------------------------



 



PRICING GRID

                             
Principal
  Loan Date   Maturity   Loan No   Call/Coll   Account   Officer   Initials
$50,000,000.00
  03-24-2006   03-23-2007   37956985-10000   U100/PO       06564    

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

             
Borrower:
  Midwest Banc Holdings, Inc.   Lender:   M&I Marshall & Ilsley Bank
 
  501 W North Avenue       Correspondent Banking
 
  Melrose Park, IL 60160       770 N. Water Street
 
          Milwaukee, Wl 53202

This PRICING GRID is attached to and by this reference is made a part of the
Promissory Note, dated March 24, 2006, and executed in connection with a loan or
other financial accommodations between M&I MARSHALL & ILSLEY BANK and Midwest
Banc Holdings, Inc.

          Initial pricing will be Libor + 145 bp. Pricing will be subject to a
performance-based grid below:  
*Borrower is profitable for two consecutive quarters
  Libor + 130bp    
ROA > .50% -1.03% for two consecutive quarters
  Libor +115bp    
ROA > 1.04% for two consecutive quarters
  Libor + 100bp      
*starting with the 4th quarter of 2005
       

THIS PRICING GRID IS EXECUTED ON MARCH 24, 2006.
BORROWER:
MIDWEST BANC HOLDINGS, INC.
By:  /s/ Daniel R. Kadolph           
Daniel R. Kadolph, Senior VP/CFO of Midwest
Banc Holdings, Inc.
LASER PRO Lending, Ver. 5.30.10.001 Copr. Harland Financial Solutions, Inc.
1997, 2006. All Rights Reserved. -Wl L:\LPL\CFI\LPL\D20.FC TR-32464 PR-5(M)

 



--------------------------------------------------------------------------------



 



AGREEMENT TO DELIVER COLLATERAL (A SECURITY AGREEMENT)

                             
Principal
  Loan Date   Maturity   Loan No   Call/Coll   Account   Officer   Initials
$50,000,000.00
  03-24-2006   03-23-2007   37956985-10000   U100/PO       06564    

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

             
Borrower:
  Midwest Banc Holdings, Inc.   Lender:   M&I Marshall & Ilsley Bank
 
  501 W North Avenue       Correspondent Banking
 
  Melrose Park, IL 60160       770 N. Water Street
 
          Milwaukee, Wl 53202

Date: March 24, 2006
“Borrower”: Midwest Banc Holdings, Inc.
1 ) Receipt of New Value: This Agreement is given in consideration of a loan,
binding commitment to lend, extention of immediately available credit, release
of a perfected security interest or other new value granted by M&I Marshall &
Ilsley Bank (“Lender”) to Borrower or to any of the undersigned “Debtor.” This
collateral will not be held in the State of Illinois.
2) Description of New Collateral: For such new value, and to secure all debts,
obligations and liabilities to Lender arising out of credit previously granted,
credit contemporaneously granted and credit granted in the future by Lender to
any Debtor to any Borrower, to any of them and another, or to another guaranteed
or indorsed by any of them (“Obligations”), Debtor grants Lender a security
interest in and assigns to Lender the following instruments, certificated
securities or negotiable documents, their proceeds and other rights in
connection with such property (“Collateral”), which Debtor owns or is about to
acquire:
100% of Midwest Bank and Trust Company Stock
3) Debtor covenants:
a) That Debtor has, or will acquire, title to the Collateral, free of liens,
encumbrances and security interests (other than Lender’s);
b) That Debtor has full authority to grant a security interest in and deliver
the Collateral to Lender;
c) That the address of Debtor’s principal residence, or if Debtor is an
organization, Debtor’s place of business (or if Debtor has more than one place
of business, Debtor’s chief executive office) is as set forth below Section 4;
and that Debtor’s exact legal name, and if Debtor is an organization, the type
of organization and the state under whose law it is organized, are as set forth
below Section 4;
d) To hold Collateral in trust for Lender and deliver it to Lender within 18
calendar days from the date of this Agreement;
e) That Debtor’s transferor of Collateral (i.e., broker, seller, etc.) holds
Collateral as bailee for Lender and is hereby directed to deliver Collateral
Directly to Lender as soon as obtained; and Lender is authorized to deliver a
copy of this Agreement to such transferor;
f) Not to sell or otherwise transfer or dispose of the Collateral; and
g) That all provisions of all security agreements and assignments between Lender
and Debtor covering collateral of the type or kind described above apply to the
Collateral both before and after delivered to Lender; and that Lender is
authorized to file Uniform Commercial Code financing statements describing the
Collateral and amendments to such financing statments and any such financing
statement or amendment filed prior to the date of this Agreement is ratified.
4) Persons Bound, the obligations of all Debtors under this Agreement are joint
and several. This Agreement benefits Lender, its successors and assigns, and
binds Debtor (s) and their respective heirs, personal representatives,
successors and assigns.
Midwest Banc Holdings, Inc.
By:   /s/ Daniel R. Kadolph                     
Daniel R. Kadolph, Senior VP & CFO
Corporation
Type of Organization
Address: 501 W. North Avenue, Melrose Park, IL 60160
State of Organization: Delaware
ACKNOWLEDGEMENT:
The undersigned acknowledges receipt of notice (by copy of this Agreement) of
Lender’s security interest in the described Collateral and agrees that it is a
bailee of the Collateral and holds it for Lender’s benefit and agrees to deliver
it directly to Lender immediately upon receipt of the Collateral.
Dated:                                                                                                                        
Name of
Transferor/Bailee:                                                                                
LASER PRO Lending, Ver. 5.30.10.001 Copr. Harland Flnancial Solutions, Inc.
1997, 2006. All Rights Reserved. -Wl L:\LPL\CFI\LPL\G60.FC TR-32464 PR-5(M)

 



--------------------------------------------------------------------------------



 



*000037956985-10000034503242006*
DISBURSEMENT REQUEST AND AUTHORIZATION

                                 
Principal
  Loan Date   Maturity   Loan No   Call/Coll   Account   Officer   Initials
$50,000,000.00
  03-24-2006   03-23-2007   37956985-10000   U100/PO         06564      

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

             
Borrower:
  Midwest Banc Holdings, Inc.   Lender:   M&I Marshall & Ilsley Bank
 
  501 W North Avenue       Correspondent Banking
 
  Melrose Park, IL 60160       770 N. Water Street
 
          Milwaukee, Wl 53202

LOAN TYPE. This is a Variable Rate Nondisclosable Revolving Line of Credit Loan
to a Corporation for $50,000,000.00 due on March 23, 2007. The reference rate
(British Bankers Association (BBA) LIBOR and reported by a major news service
selected by Lender (such as Reuters, Bloomberg or Moneyline Telerate). If BBA
LIBOR for the one month period is not provided or reported on the first day of a
month because, for example, it is a weekend or holiday or for another reason,
the One Month LIBOR Rate shall be established as of the preceding day on which a
BBA LIBOR rate is provided for the one month period and reported by the selected
news service, currently 4.640%) is added to the margin of 1.450%, resulting in
an initial rate of 6.090. This Note is subject to a performance based pricing
grid, see the attached Pricing Grid to the Note.

      PRIMARY PURPOSE OF LOAN. The primary purpose of this loan is for:
 
  Personal, Family or Household Purposes or Personal Investment.
 
  Agricultural Purposes.
X
  Business Purposes.

DISBURSEMENT INSTRUCTIONS. Borrower understands that no loan proceeds will be
disbursed until all of Lender’s conditions for making the loan have been
satisfied. Please disburse the loan proceeds of $50,000,000.00 as follows:

      Other Disbursements:         $50,000,000.00 $50,000,000.00           Note
Principal:         $50,000,000.00

FINANCIAL CONDITION. BY SIGNING THIS AUTHORIZATION, BORROWER REPRESENTS AND
WARRANTS TO LENDER THAT THE INFORMATION PROVIDED ABOVE IS TRUE AND CORRECT AND
THAT THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN BORROWER’S FINANCIAL CONDITION
AS DISCLOSED IN BORROWER’S MOST RECENT FINANCIAL STATEMENT TO LENDER. THIS
AUTHORIZATION IS DATED MARCH 24, 2006.
BORROWER:
MIDWEST BANC HOLDINGS, INC.
By:  /s/ Daniel R. Kadolph           
Daniel R. Kadolph, Senior VP/CFO of Midwest
Banc Holdings, Inc.
LASER PRO Lending, Ver. 5.30.10.001 Copr. Harland Financial Solutions, Inc.
1997, 2006. All Rights Reserved -Wl L:\LPL\CFI\LPL\I20.FC TR-32464 PR-5(M)

 



--------------------------------------------------------------------------------



 



(BAR CODE) [c03706c0370605.gif]
COMMERCIAL PLEDGE AGREEMENT

                                 
Principal
  Loan Date   Maturity   Loan No   Call/Coll   Account   Officer   Initials
$50,000,000.00
  03-24-2006   03-23-2007   37956985-10000   U100/PO         06564      

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

             
Grantor:
  Midwest Banc Holdings, Inc.   Lender:   M&l Marshall & Ilsley Bank
 
  501 W North Avenue       Correspondent Banking
 
  Melrose Park, IL 60160       770 N. Water Street
 
          Milwaukee, Wl 53202

THIS COMMERCIAL PLEDGE AGREEMENT dated March 24, 2006, is made and executed
between Midwest Banc Holdings, Inc. (“Grantor”) and M&I Marshall & Ilsley Bank
(“Lender”).
GRANT OF SECURITY INTEREST. For valuable consideration, Grantor grants to Lender
a security interest in the Collateral to secure the Indebtedness and agrees that
Lender shall have the rights stated in this Agreement with respect to the
Collateral, in addition to all other rights which Lender may have by law.
COLLATERAL DESCRIPTION. The word “Collateral” as used in this Agreement means
all of Grantor’s property (however owned if more than one), in the possession of
Lender (or in the possession of a third party subject to the control of Lender),
whether existing now or later and whether tangible or intangible in character,
including without limitation each and all of the following:
100% of Midwest Bank and Trust Company stock
In addition, the word “Collateral” includes all of Grantor’s property (however
owned), in the possession of Lender (or in the possession of a third party
subject to the control of Lender), whether now or hereafter existing and whether
tangible or intangible in character, including without limitation each of the
following:
(A) All property to which Lender acquires title or documents of title.
(B) All property assigned to Lender.
(C) All promissory notes, bills of exchange, stock certificates, bonds, savings
passbooks, time certificates of deposit, insurance policies, and all other
instruments and evidences of an obligation.
(D) All records relating to any of the property described in this Collateral
section, whether in the form of a writing, microfilm, microfiche, or electronic
media.
(E) All Income and Proceeds from the Collateral as defined herein.
CROSS-COLLATERALIZATION. In addition to the Note, this Agreement secures all
obligations, debts and liabilities, plus interest thereon, of Grantor to Lender,
or any one or more of them, as well as all claims by Lender against Grantor or
any one or more of them, whether now existing or hereafter arising, whether
related or unrelated to the purpose of the Note, whether voluntary or otherwise,
whether due or not due, direct or indirect, determined or undetermined, absolute
or contingent, liquidated or unliquidated, whether Grantor may be liable
individually or jointly with others, whether obligated as guarantor, surety,
accommodation party or otherwise, and whether recovery upon such amounts may be
or hereafter may become barred by any statute of limitations, and whether the
obligation to repay such amounts may be or hereafter may become otherwise
unenforceable.
RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Grantor’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Grantor holds
jointly with someone else and all accounts Grantor may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Grantor authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
Indebtedness against any and all such accounts, and, at Lender’s option, to
administratively freeze all such accounts to allow Lender to protect Lender’s
charge and setoff rights provided in this paragraph.
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COLLATERAL. Grantor
represents and warrants to Lender that:
Ownership. Grantor has a lawful ownership interest in the Collateral free and
clear of all security interests, liens, encumbrances and claims of others except
as disclosed to and accepted by Lender in writing prior to execution of this
Agreement.
Right to Pledge. Grantor has the full right, power and authority, acting alone,
to enter into this Agreement and to pledge the Collateral.
Authority; Binding Effect. Grantor has the full right, power and authority to
enter into this Agreement and, acting alone, to grant a security interest in the
Collateral to Lender. This Agreement is binding upon Grantor as well as
Grantor’s successors and assigns, and is legally enforceable in accordance with
its terms. The foregoing representations and warranties, and all other
representations and warranties contained in this Agreement are and shall be
continuing in nature and shall remain in full force and effect until such time
as this Agreement is terminated or cancelled as provided herein.
No Further Assignment. Grantor has not, and shall not, sell, assign, transfer,
encumber or otherwise dispose of any of Grantor’s rights in the Collateral
except as provided in this Agreement.
No Defaults. There are no defaults existing under the Collateral, and there are
no offsets or counterclaims to the same. Grantor will strictly and promptly
perform each of the terms, conditions, covenants and agreements, if any,
contained in the Collateral which are to be performed by Grantor.
No Violation. The execution and delivery of this Agreement will not violate any
law or agreement governing Grantor or to which Grantor is a party, and its
certificate or articles of incorporation and bylaws do not prohibit any term or
condition of this Agreement.
Financing Statements. Grantor authorizes Lender to file a UCC financing
statement, or alternatively, a copy of this Agreement to perfect Lender’s
security interest. At Lender’s request, Grantor additionally agrees to sign all
other documents that are necessary to perfect,

 



--------------------------------------------------------------------------------



 



          Loan No: 37956985-10000   COMMERCIAL PLEDGE AGREEMENT
(Continued)   Page 2  

protect, and continue Lender’s security interest in the Property. Grantor will
pay all filing fees, title transfer fees, and other fees and costs involved
unless prohibited by law or unless Lender is required by law to pay such fees
and costs. Grantor irrevocably appoints Lender to execute documents necessary to
transfer title if there is a default. Lender may file a copy of this Agreement
as a financing statement. If Grantor changes Grantor’s name or address, or the
name or address of any person granting a security interest under this Agreement
changes, Grantor will promptly notify the Lender of such change.
LENDER’S RIGHTS AND OBLIGATIONS WITH RESPECT TO THE COLLATERAL. Lender may hold
the Collateral until all Indebtedness has been paid and satisfied. Thereafter
Lender may deliver the Collateral to Grantor or to any other owner of the
Collateral. Lender shall have the following rights in addition to all other
rights Lender may have by law:
Maintenance and Protection of Collateral. Lender may, but shall not be obligated
to, take such steps as it deems necessary or desirable to protect, maintain,
insure, store, or care for the Collateral, including paying of any liens or
claims against the Collateral. This may include such things as hiring other
people, such as attorneys, appraisers or other experts. Lender may charge
Grantor for any cost incurred in so doing. When applicable law provides more
than one method of perfection of Lender’s security interest, Lender may choose
the method(s) to be used. If the Collateral consists of stock, bonds or other
investment property for which no certificate has been issued, Grantor agrees, at
Lender’s request, either to request issuance of an appropriate certificate or to
give instructions on Lender’s forms to the issuer, transfer agent, mutual fund
company, or broker, as the case may be, to record on its books or records
Lender’s security interest in the Collateral. Grantor also agrees to execute any
additional documents, including but not limited to, a control agreement,
necessary to perfect Lender’s security interest as Lender may desire.
Income and Proceeds from the Collateral. Lender may receive all Income and
Proceeds and add it to the Collateral. Grantor agrees to deliver to Lender
immediately upon receipt, in the exact form received and without commingling
with other property, all Income and Proceeds from the Collateral which may be
received by, paid, or delivered to Grantor or for Grantor’s account, whether as
an addition to, in discharge of, in substitution of, or in exchange for any of
the Collateral.
Application of Cash. At Lender’s option, Lender may apply any cash, whether
included in the Collateral or received as Income and Proceeds or through
liquidation, sale, or retirement, of the Collateral, to the satisfaction of the
Indebtedness or such portion thereof as Lender shall choose, whether or not
matured.
Transactions with Others. Lender may (1) extend time for payment or other
performance, (2) grant a renewal or change in terms or conditions, or
(3) compromise, compound or release any obligation, with any one or more
Obligors, endorsers, or Guarantors of the Indebtedness as Lender deems
advisable, without obtaining the prior written consent of Grantor, and no such
act or failure to act shall affect Lender’s rights against Grantor or the
Collateral.
All Collateral Secures Indebtedness. All Collateral shall be security for the
Indebtedness, whether the Collateral is located at one or more offices or
branches of Lender. This will be the case whether or not the office or branch
where Grantor obtained Grantor’s loan knows about the Collateral or relies upon
the Collateral as security.
Collection of Collateral. Lender at Lender’s option may, but need not, collect
the Income and Proceeds directly from the Obligors. Grantor authorizes and
directs the Obligors, if Lender decides to collect the Income and Proceeds, to
pay and deliver to Lender all Income and Proceeds from the Collateral and to
accept Lender’s receipt for the payments.
Power of Attorney. Grantor irrevocably appoints Lender as Grantor’s
attorney-in-fact, with full power of substitution, (a) to demand, collect,
receive, receipt for, sue and recover all Income and Proceeds and other sums of
money and other property which may now or hereafter become due, owing or payable
from the Obligors in accordance with the terms of the Collateral; (b) to
execute, sign and endorse any and all instruments, receipts, checks, drafts and
warrants issued in payment for the Collateral; (c) to settle or compromise any
and all claims arising under the Collateral, and in the place and stead of
Grantor, execute and deliver Grantor’s release and acquittance for Grantor;
(d) to file any claim or claims or to take any action or institute or take part
in any proceedings, either in Lender’s own name or in the name of Grantor, or
otherwise, which in the discretion of Lender may seem to be necessary or
advisable; and (e) to execute in Grantor’s name and to deliver to the Obligors
on Grantor’s behalf, at the time and in the manner specified by the Collateral,
any necessary instruments or documents.
Perfection of Security Interest. Upon Lender’s request, Grantor will deliver to
Lender any and all of the documents evidencing or constituting the Collateral.
When applicable law provides more than one method of perfection of Lender’s
security interest, Lender may choose the method(s) to be used. Upon Lender’s
request, Grantor will sign and deliver any writings necessary to perfect
Lender’s security interest. If any of the Collateral consists of securities for
which no certificate has been issued, Grantor agrees, at Lender’s option, either
to request issuance of an appropriate certificate or to execute appropriate
instructions on Lender’s forms instructing the issuer, transfer agent, mutual
fund company, or broker, as the case may be, to record on its books or records,
by book-entry or otherwise, Lender’s security interest in the Collateral.
Grantor hereby appoints Lender as Grantor’s irrevocable attorney-in-fact for the
purpose of executing any documents necessary to perfect, amend, or to continue
the security interest granted in this Agreement or to demand termination of
filings of other secured parties. This is a continuing Security Agreement and
will continue in effect even though all or any part of the Indebtedness is paid
in full and even though for a period of time Grantor may not be indebted to
Lender.
LENDER’S EXPENDITURES. If any action or proceeding is commenced that would
materially affect Lender’s interest in the Collateral or if Grantor fails to
comply with any provision of this Agreement or any Related Documents, including
but not limited to Grantor’s failure to discharge or pay when due any amounts
Grantor is required to discharge or pay under this Agreement or any Related
Documents, Lender on Grantor’s behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on the Collateral and paying all
costs for insuring, maintaining and preserving the Collateral. All such
expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note from the date incurred or paid by
Lender to the date of repayment by Grantor. All such expenses will become a part
of the Indebtedness and, at Lender’s option, will (A) be payable on demand;
(B) be added to the balance of the Note and be apportioned among and be payable
with any installment payments to become due during either (1) the term of any
applicable insurance policy; or (2) the remaining term of the Note; or (C) be
treated as a balloon payment which will be due and payable at the Note’s
maturity. The Agreement also will secure payment of these amounts. Such right
shall be in addition to all other rights and remedies to which Lender may be
entitled upon Default.
LIMITATIONS ON OBLIGATIONS OF LENDER. Lender shall use ordinary reasonable care
in the physical preservation and custody of the Collateral in Lender’s
possession, but shall have no other obligation to protect the Collateral or its
value. In particular, but without limitation, Lender shall have no
responsibility for (A) any depreciation in value of the Collateral or for the
collection or protection of any Income and Proceeds from the Collateral,
(B) preservation of rights against parties to the Collateral or against third
persons, (C) ascertaining any

 



--------------------------------------------------------------------------------



 



COMMERCIAL PLEDGE AGREEMENT

Loan No: 37956985-10000   (Continued)   Page 3  

maturities, calls, conversions, exchanges, offers, tenders, or similar matters
relating to any of the Collateral, or (D) informing Grantor about any of the
above, whether or not Lender has or is deemed to have knowledge of such matters.
Except as provided above, Lender shall have no liability for depreciation or
deterioration of the Collateral.
DEFAULT. Each of the following shall constitute an Event of Default under this
Agreement:
Payment Default. Grantor fails to make any payment when due under the
Indebtedness.
Other Defaults. Grantor fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Grantor.
Default in Favor of Third Parties. Should Grantor or any Grantor default under
any loan, extension of credit, security agreement, purchase or sales agreement,
or any other agreement, in favor of any other creditor or person that may
materially affect any of Grantor’s property or Grantor’s or any Grantor’s
ability to repay the Indebtedness or perform their respective obligations under
this Agreement or any of the Related Documents.
False Statements. Any warranty, representation or statement made or furnished to
Lender by Grantor or on Grantor’s behalf under this Agreement or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
Defective Collateralization. This Agreement or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.
Insolvency. The dissolution or termination of Grantor’s existence as a going
business, the insolvency of Grantor, the appointment of a receiver for any part
of Grantor’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Grantor.
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Grantor or by any governmental agency against
any collateral securing the Indebtedness. This includes a garnishment of any of
Grantor’s accounts, including deposit accounts, with Lender. However, this Event
of Default shall not apply if there is a good faith dispute by Grantor as to the
validity or reasonableness of the claim which is the basis of the creditor or
forfeiture proceeding and if Grantor gives Lender written notice of the creditor
or forfeiture proceeding and deposits with Lender monies or a surety bond for
the creditor or forfeiture proceeding, in an amount determined by Lender, in its
sole discretion, as being an adequate reserve or bond for the dispute.
Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
Indebtedness or guarantor, endorser, surety, or accommodation party dies or
becomes incompetent or revokes or disputes the validity of, or liability under,
any Guaranty of the Indebtedness.
Adverse Change. A material adverse change occurs in Grantor’s financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired.
Insecurity. Lender in good faith believes itself insecure.
RIGHTS AND REMEDIES ON DEFAULT. If an Event of Default occurs under this
Agreement, at any time thereafter, Lender may exercise any one or more of the
following rights and remedies:
Accelerate Indebtedness. Declare all Indebtedness, including any prepayment
penalty which Grantor would be required to pay, immediately due and payable,
without notice of any kind to Grantor.
Collect the Collateral. Collect any of the Collateral and, at Lender’s option
and to the extent permitted by applicable law, retain possession of the
Collateral while suing on the Indebtedness.
Sell the Collateral. Sell the Collateral, at Lender’s discretion, as a unit or
in parcels, at one or more public or private sales. Unless the Collateral is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, Lender shall give or mail to Grantor, and other
persons as required by law, notice at least ten (10) days in advance of the time
and place of any public sale, or of the time after which any private sale may be
made. However, no notice need be provided to any person who, after an Event of
Default occurs, enters into and authenticates an agreement waiving that person’s
right to notification of sale. Grantor agrees that any requirement of reasonable
notice as to Grantor is satisfied if Lender mails notice by ordinary mail
addressed to Grantor at the last address Grantor has given Lender in writing. If
a public sale is held, there shall be sufficient compliance with all
requirements of notice to the public by a single publication in any newspaper of
general circulation in the county where the Collateral is located, setting forth
the time and place of sale and a brief description of the property to be sold.
Lender may be a purchaser at any public sale.
Sell Securities. Sell any securities included in the Collateral in a manner
consistent with applicable federal and state securities laws. If, because of
restrictions under such laws, Lender is unable, or believes Lender is unable, to
sell the securities in an open market transaction, Grantor agrees that Lender
will have no obligation to delay sale until the securities can be registered.
Then Lender may make a private sale to one or more persons or to a restricted
group of persons, even though such sale may result in a price that is less
favorable than might be obtained in an open market transaction. Such a sale will
be considered commercially reasonable. If any securities held as Collateral are
“restricted securities” as defined in the Rules of the Securities and Exchange
Commission (such as Regulation D or Rule 144) or the rules of state securities
departments under state “Blue Sky” laws, or if Grantor or any other owner of the
Collateral is an affiliate of the issuer of the securities, Grantor agrees that
neither Grantor, nor any member of Grantor’s family, nor any other person
signing this Agreement will sell or dispose of any securities of such issuer
without obtaining Lender’s prior written consent.
Rights and Remedies with Respect to Investment Property, Financial Assets and
Related Collateral. In addition to other rights and remedies granted under this
Agreement and under applicable law, Lender may exercise any or all of the
following rights and remedies: (1) register with any issuer or broker or other
securities intermediary any of the Collateral consisting of investment property
or financial assets (collectively herein, “investment property”) in Lender’s
sole name or in the name of Lender’s broker, agent or nominee; (2) cause any
issuer, broker or other securities intermediary to deliver to Lender any of the
Collateral consisting of securities, or investment property capable of being
delivered; (3) enter into a control agreement or power of attorney with any
issuer or securities intermediary with respect to any Collateral consisting of
investment property, on such terms as Lender may deem appropriate, in its sole
discretion, including without limitation, an agreement granting to Lender any of
the rights provided hereunder without further notice to or consent by Grantor;
(4) execute any such control agreement on Grantor’s behalf and in Grantor’s
name, and hereby irrevocably appoints Lender as agent and

 



--------------------------------------------------------------------------------



 



COMMERCIAL PLEDGE AGREEMENT

Loan No: 37956985-10000   (Continued)   Page 4  

attorney-in-fact, coupled with an interest, for the purpose of executing such
control agreement on Grantor’s behalf; (5) exercise any and all rights of Lender
under any such control agreement or power of attorney; (6) exercise any voting,
conversion, registration, purchase, option, or other rights with respect to any
Collateral; (7) collect, with or without legal action, and issue receipts
concerning any notes, checks, drafts, remittances or distributions that are paid
or payable with respect to any Collateral consisting of investment property. Any
control agreement entered with respect to any investment property shall contain
the following provisions, at Lender’s discretion. Lender shall be authorized to
instruct the issuer, broker or other securities intermediary to take or to
refrain from taking such actions with respect to the investment property as
Lender may instruct, without further notice to or consent by Grantor. Such
actions may include without limitation the issuance of entitlement orders,
account instructions, general trading or buy or sell orders, transfer and
redemption orders, and stop loss orders. Lender shall be further entitled to
instruct the issuer, broker or securities intermediary to sell or to liquidate
any investment property, or to pay the cash surrender or account termination
value with respect to any and all investment property, and to deliver all such
payments and liquidation proceeds to Lender. Any such control agreement shall
contain such authorizations as are necessary to place Lender in “control” of
such investment collateral, as contemplated under the provisions of the Uniform
Commercial Code, and shall fully authorize Lender to issue “entitlement orders”
concerning the transfer, redemption, liquidation or disposition of investment
collateral, in conformance with the provisions of the Uniform Commercial Code.
Foreclosure. Maintain a judicial suit for foreclosure and sale of the
Collateral.
Transfer Title. Effect transfer of title upon sale of all or part of the
Collateral. For this purpose, Grantor irrevocably appoints Lender as Grantor’s
attorney-in-fact to execute endorsements, assignments and instruments in the
name of Grantor and each of them (if more than one) as shall be necessary or
reasonable.
Other Rights and Remedies. Have and exercise any or all of the rights and
remedies of a secured creditor under the provisions of the Uniform Commercial
Code, at law, in equity, or otherwise.
Application of Proceeds. Apply any cash which is part of the Collateral, or
which is received from the collection or sale of the Collateral, to
reimbursement of any expenses, including any costs for registration of
securities, commissions incurred in connection with a sale, attorneys’ fees and
court costs, whether or not there is a lawsuit and including any fees on appeal,
incurred by Lender in connection with the collection and sale of such Collateral
and to the payment of the Indebtedness of Grantor to Lender, with any excess
funds to be paid to Grantor as the interests of Grantor may appear. Grantor
agrees, to the extent permitted by law, to pay any deficiency after application
of the proceeds of the Collateral to the Indebtedness.
Election of Remedies. Except as may be prohibited by applicable law, all of
Lender’s rights and remedies, whether evidenced by this Agreement, the Related
Documents, or by any other writing, shall be cumulative and may be exercised
singularly or concurrently. Election by Lender to pursue any remedy shall not
exclude pursuit of any other remedy, and an election to make expenditures or to
take action to perform an obligation of Grantor under this Agreement, after
Grantor’s failure to perform, shall not affect Lender’s right to declare a
default and exercise its remedies.
MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Agreement:
Amendments. This Agreement, together with any Related Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Agreement. No alteration of or amendment to this Agreement shall be
effective unless given in writing and signed by the party or parties sought to
be charged or bound by the alteration or amendment.
Attorneys’ Fees; Expenses. Grantor agrees to pay upon demand all of Lender’s
costs and expenses, including Lender’s attorneys’ fees and Lender’s legal
expenses, incurred in connection with the enforcement of this Agreement. Lender
may hire or pay someone else to help enforce this Agreement, and Grantor shall
pay the costs and expenses of such enforcement. Costs and expenses include
Lender’s attorneys’ fees and legal expenses whether or not there is a lawsuit,
including attorneys’ fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services. Grantor also
shall pay all court costs and such additional fees as may be directed by the
court.
Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.
Governing Law. This Agreement will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Wisconsin without regard to its conflicts of law provisions. This Agreement has
been accepted by Lender in the State of Wisconsin.
Choice of Venue. If there is a lawsuit, Grantor agrees upon Lender’s request to
submit to the jurisdiction of the courts of Milwaukee County, State of
Wisconsin.
No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right. A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender’s right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement. No prior waiver by Lender, nor any course of dealing between
Lender and Grantor, shall constitute a waiver of any of Lender’s rights or of
any of Grantor’s obligations as to any future transactions. Whenever the consent
of Lender is required under this Agreement, the granting of such consent by
Lender in any instance shall not constitute continuing consent to subsequent
instances where such consent is required and in all cases such consent may be
granted or withheld in the sole discretion of Lender.
Notices. Any notice required to be given under this Agreement shall be given in
writing, and shall be effective when actually delivered, when actually received
by telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Agreement.
Any party may change its address for notices under this Agreement by giving
formal written notice to the other parties, specifying that the purpose of the
notice is to change the party’s address. For notice purposes, Grantor agrees to
keep Lender informed at all times of Grantor’s current address. Unless otherwise
provided or required by law, if there is more than one Grantor, any notice given
by Lender to any Grantor is deemed to be notice given to all Grantors.
Severability. If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Agreement. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Agreement shall not
affect the legality, validity or enforceability of any other provision of this
Agreement.

 



--------------------------------------------------------------------------------



 



COMMERCIAL PLEDGE AGREEMENT

Loan No: 37956985-10000   (Continued)   Page 5  

Successors and Assigns. Subject to any limitations stated in this Agreement on
transfer of Grantor’s interest, this Agreement shall be binding upon and inure
to the benefit of the parties, their successors and assigns. If ownership of the
Collateral becomes vested in a person other than Grantor, Lender, without notice
to Grantor, may deal with Grantor’s successors with reference to this Agreement
and the Indebtedness by way of forbearance or extension without releasing
Grantor from the obligations of this Agreement or liability under the
Indebtedness.
Time is of the Essence. Time is of the essence in the performance of this
Agreement.
DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Agreement. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in the Uniform Commercial Code:
Agreement. The word “Agreement” means this Commercial Pledge Agreement, as this
Commercial Pledge Agreement may be amended or modified from time to time,
together with all exhibits and schedules attached to this Commercial Pledge
Agreement from time to time.
Borrower. The word “Borrower” means Midwest Banc Holdings, Inc. and includes all
co-signers and co-makers signing the Note and all their successors and assigns.
Collateral. The word “Collateral” means all of Grantor’s right, title and
interest in and to all the Collateral as described in the Collateral Description
section of this Agreement.
Default. The word “Default” means the Default set forth in this Agreement in the
section titled “Default”.
Event of Default. The words “Event of Default” mean any of the events of default
set forth in this Agreement in the default section of this Agreement.
Grantor. The word “Grantor” means Midwest Banc Holdings, Inc..
Guaranty. The word “Guaranty” means the guaranty from guarantor, endorser,
surety, or accommodation party to Lender, including without limitation a
guaranty of all or part of the Note.
Income and Proceeds. The words “Income and Proceeds” mean all present and future
income, proceeds, earnings, increases, and substitutions from or for the
Collateral of every kind and nature, including without limitation all payments,
interest, profits, distributions, benefits, rights, options, warrants,
dividends, stock dividends, stock splits, stock rights, regulatory dividends,
subscriptions, monies, claims for money due and to become due, proceeds of any
insurance on the Collateral, shares of stock of different par value or no par
value issued in substitution or exchange for shares included in the Collateral,
and all other property Grantor is entitled to receive on account of such
Collateral, including accounts, documents, instruments, chattel paper, and
general intangibles.
Indebtedness. The word “Indebtedness” means the indebtedness evidenced by the
Note or Related Documents, including all principal and interest together with
all other indebtedness and costs and expenses for which Grantor is responsible
under this Agreement or under any of the Related Documents. Specifically,
without limitation, Indebtedness includes all amounts that may be indirectly
secured by the Cross-Collateralization provision of this Agreement.
Lender. The word “Lender” means M&I Marshall & Ilsley Bank, its successors and
assigns.
Note. The word “Note” means the Note executed by Midwest Banc Holdings, Inc. in
the principal amount of $50,000,000.00 dated March 24, 2006, together with all
renewals of, extensions of, modifications of, refinancings of, consolidations
of, and substitutions for the note or credit agreement.
Obligor. The word “Obligor” means without limitation any and all persons
obligated to pay money or to perform some other act under the Collateral.
Property. The word “Property” means all of Grantor’s right, title and interest
in and to all the Property as described in the “Collateral Description” section
of this Agreement.
Related Documents. The words “Related Documents” mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Indebtedness.
GRANTOR HAS READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS COMMERCIAL PLEDGE
AGREEMENT AND AGREES TO ITS TERMS. THIS AGREEMENT IS DATED MARCH 24, 2006.
GRANTOR:

              MIDWEST BANC HOLDINGS, INC.        
 
           
By:
  /s/ Daniel R. Kadolph         
 
 
 
Daniel R. Kadolph, Senior VP/CFO of Midwest Banc        
 
  Holdings, Inc.        




LASER PRO Lending, Ver. 5.30.10.001 Copr. Harland Financial Solutions, Inc.
1997, 2006, All Rights Reserved. - WI L:\LPL\CFI\LPL\E60.FC TR-32464 PR-5

 



--------------------------------------------------------------------------------



 



(BAR CODE) [c03706c0370603.gif]
IRREVOCABLE STOCK OR BOND POWER

     
FOR VALUE RECEIVED, the undersigned hereby sell, assign and transfer to
         
 
     



Please insert Social Security
or Taxpayer I.D. Number

 



FOR STOCKS, COMPLETE THIS PORTION:                      share(s) of the
                      stock of                                           
                                                               
                    represented by Certificate No.                    
                                                               
                    , standing in the name of the undersigned on the books of
the Company.
FOR BONDS, COMPLETE THIS PORTION:                                         
bond(s)of                                                              in the
principal amount of $                                           , No.
                                                            , standing in the
name of the undersigned on the books of said Company.
The undersigned hereby irrevocably constitute and appoint                     
                                         attorney to transfer the above stock or
bond, as the case may be, on the books of said Company, with full power of
substitution in the premises.
Dated                                         
SIGNATURE(S) GUARANTEED BY:
     Signature
                                                                     
IMPORTANT - READ CAREFULLY
The signature(s) must correspond with the name(s) as written upon the face of
the certificate or bond in every particular without alteration or enlargement or
any change whatever, and must be guaranteed by a bank or registered securities
dealer.
 
 
LASER PRO Lending, Ver. 5.30.10.001 Copr. Harland Financial Solutions, Inc.
1997, 2006. All Rights Reserved. WI L:\LPL\CFI\LPL\E80.FC TR-32464 PR-5

 



--------------------------------------------------------------------------------



 



Number: 1039
(BAR CODE) [c03706c0370604.gif]
COLLATERAL RECEIPT

                                  Principal   Loan Date   Maturity   Loan No  
Call / Coll   Account   Officer   Initials
$50,000,000.00
  03-24-2006   03-23-2007   37956985-10000   U100 / PO         06564      

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been due to text length limitations.

             
     Grantor:
  Midwest Banc Holdings, Inc.   Lender:   M&l Marshall & llsley Bank
 
  501 W North Avenue       Correspondent Banking
 
  Melrose Park, IL 60160       770 N. Water Street
 
          Milwaukee, Wl 53202

 



                             
Description of Collateral      
Custody Control
Signatures      
Date Released              
 
100% of Midwest Bank and Trust Company stock
 
                         
 
 
                         
 
 
           



Initial Delivery Acknowledgements:

     
Grantor:
   
 
   
 
            (Grantor’s Signature)

      M&l Marshall & llsley Bank
By:
   
 
   
 
       (Authorized Officer)

Return Receipt Acknowledgement:
Grantor acknowledges the receipt of all collateral, including all unmatured
coupons, if any.

     
X
   
 
   
 
       (Grantor’s Signature)

Instructions for Returning Collateral and Disposition of Coupons:
                                        

       
 
     
 
     
 
   



     
 
LASER PRO Lending, Ver. 5.30.10.001 Copr. Harland Financial Solutions, Inc.
1997, 2006. All Rights Reserved. -WI L:\LPL\CFI\LPL\G80.FC TR-32464 PR-5

 



--------------------------------------------------------------------------------



 



AUTHORIZATION AGREEMENT FOR PREAUTHORIZED PAYMENT

                                  Principal   Loan Date   Maturity   Loan No  
Call / Coll   Account   Officer   Initials
$50,000,000.00
  03-24-2006   03-23-2007   37956985-10000   U100 / PO         06564      

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been due to text length limitations.

             
    Borrower:
  Midwest Banc Holdings, Inc.   Lender:   M&I Marshall & Ilsley Bank
 
  501 W North Avenue       Correspondent Banking
 
  Melrose Park, IL 60160       770 N. Water Street
 
          Milwaukee, WI 53202

     
 
As a convenience to Midwest Banc Holdings, Inc. (“the Customer”) Customer
requests and authorizes M&l Marshall & Ilsley Bank (“the Originator”) to obtain
payment of amounts becoming due the Originator by initiating charges to
Customer’s account in the form of checks, drafts, share drafts or electronic
debit entries. Customer also requests and authorizes M&I MARSHALL & ILSLEY BANK
(“Financial Institution”) to accept and honor same and to charge same to
Customer’s account. This Authorization will remain in effect until Customer
notifies the Originator and the Financial Institution in writing to terminate
this Authorization and the Originator and the Financial Institution have a
reasonable time to act on the termination. Customer acknowledges receipt of a
copy of this Authorization on this date.
The following notice applies if:
a) the Originator and the Financial Institution are not the same,
b) Customer is an individual,
c) the account was established primarily for personal, family or household
purposes, and
d) the regular payments may vary in amount.
If all of the above apply, Customer has the right to receive a notice from the
originator 10 days before each payment of how much the payment will be; however
by signing this Authorization, Customer elects to receive notice only when
current payment would differ by more than 100% or N/A from previous payment.

         
From:
       
Account Number-
       
Account Type (checking or savings)-
 
 
   
ABA Routing Number-
 
 
   
Requested Start Date-
 
 
   
 
 
 
   

If Customer chooses a payment amount higher than amount scheduled on
the Promissory Note, please complete the following:

         
Requested Specific Payment Amount - $
       
 
 
 
   

To:
M&I Loan Number- 37956985
Date Signed-
Authorized Signatures-

Midwest Banc Holdings, Inc.
BY:                                                             
Daniel R. Kadolph, Senior VP & CFO
     
 
LASER PRO Lending, Ver. 5.30.10.001 Copr. Harland Financial Solutions, Inc.
1997, 2006. All Rights Reserved. WI L:\LPL\CFI\LPL\G60.FC TR-32464 PR-5

 